W. Allen, J.
If the $900 advanced by the plaintiff towards the purchase of the place was a loan by the plaintiff to the defendants to enable them to make the purchase, a debt was created from the defendants to the plaintiff which was a sufficient consideration for the promise declared on, although the deed was taken in the name of the plaintiff as security for the debt; the plaintiff held the land as security, and the debt was not extinguished. Campbell v. Dearborn, 109 Mass. 130. McDonough v. Squire, 111 Mass. 217, McDonough v. O’Niel, 113 Mass. 92. The instructions given were correct.

Judgment on the verdict.